J-S56042-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KAREEM B. JOHNSON                          :
                                               :
                       Appellant               :   No. 545 EDA 2020

             Appeal from the PCRA Order Entered January 13, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005390-2015


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                      FILED: DECEMBER 31, 2020

        Kareem B. Johnson (Johnson) appeals from the order of the Court of

Common Pleas of Philadelphia County (PCRA Court) denying his petition filed

pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.

After review, we affirm.

        On June 21, 2016, Johnson entered an open guilty plea to robbery and

related firearms offenses.1        The trial court accepted the plea and deferred

sentencing pending a presentence investigation (PSI). The PSI revealed that

Johnson was diagnosed as mildly mentally retarded at an early age and,

according to his family, still needed help in basic decision-making. Johnson

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.

1
    18 Pa.C.S. §§ 3701(a)(1)(ii), 6105(a)(1), 6106(a)(1) and 6108, respectively.
J-S56042-20


was also diagnosed with personality disorder and paranoid type schizophrenia

and was prescribed Zyprexa and Prozac. Despite this information, no issues

about Johnson’s competency to stand trial were raised before or at sentencing.

On December 19, 2017, the trial court sentenced him to 8 to 20 years’

imprisonment for robbery and concurrent sentences for the firearms

convictions. Johnson did not file a direct appeal.

       On December 7, 2018, Johnson filed a pro se PCRA petition. Counsel

was appointed and filed an amended petition raising two claims for relief. In

his first claim, Johnson alleged that this plea was unlawfully induced and that

he was innocent, arguing that the information in the PSI about his intellectual

and mental health issues should have raised concerns, and that the trial court

should have determined whether he was competent to stand trial. Johnson

asserted the same thing in his second claim, but argued that plea counsel was

ineffective for having him plead guilty instead of seeking to withdraw his plea

and request a competency hearing. The PCRA court issued notice of its intent

to dismiss without a hearing under Pa.R.Crim.P. 907 and, after receiving no

response, denied the petition. Johnson timely appealed.2

____________________________________________


2
 Our standard of review for claims denying PCRA relief without a hearing is
well-settled:

       [T]he right to an evidentiary hearing on a post-conviction petition
       is not absolute. It is within the PCRA court’s discretion to decline
       to hold a hearing if the petitioner’s claim is patently frivolous and
       has no support either in the record or [in] other evidence. It is



                                           -2-
J-S56042-20


                                               I.

       In his first issue, Johnson contends that the PCRA court erred in denying

his unlawful inducement claim without an evidentiary hearing. He disputes

that his plea was voluntary, knowing and intelligent, and argues that the trial

court should have examined the totality of the circumstances of his plea to

ensure that he understood its consequences. In support, he highlights the

information in his PSI that he was diagnosed as being mildly mentally retarded

and asserts that this information should have, at the very least, prompted the

trial court to inquire into his competency. Id. Additionally, Johnson argues

that the trial court should have also inquired into his psychiatric competency

to accept the plea because, according to the PSI, he was diagnosed with

personality disorder and paranoid type schizophrenia and was prescribed

medication to treat these mental illnesses. Id. at 13.   Because of the

medication, Johnson further asserts that his mental competency was

compromised at his guilty plea hearing. Id.




____________________________________________


       the responsibility of the reviewing court on appeal to examine
       each issue raised in the PCRA petition in light of the record
       certified before it in order to determine if the PCRA court erred in
       its determination that there were no genuine issues of material
       fact in controversy and in denying relief without conducting an
       evidentiary hearing.

Commonwealth v. Grayson, 212 A.3d 1047, 1054 (Pa. Super. 2019)
(citation omitted).

                                           -3-
J-S56042-20


      Under   the   PCRA, the    petitioner   must   plead and    prove      by   a

preponderance of evidence that his conviction or sentence resulted from a

guilty plea “unlawfully induced where the circumstances make it likely that the

inducement caused the petitioner to plead guilty and the petitioner is

innocent.”    42 Pa.C.S. § 9543(a)(2)(iii).    “A valid guilty plea must be

knowingly, intelligently, and voluntarily entered.”       Commonwealth v.

Kelley, 136 A.3d 1007, 1013 (Pa. Super. 2016) (citation omitted).

      The Pennsylvania Rules of Criminal Procedure mandate that pleas
      be taken in open court, and require the court to conduct an on-
      the-record colloquy to ascertain whether a defendant is aware of
      his rights and the consequences of his plea. Specifically, the court
      must affirmatively demonstrate the defendant understands: (1)
      the nature of the charges to which he is pleading guilty; (2) the
      factual basis for the plea; (3) his right to trial by jury; (4) the
      presumption of innocence; (5) the permissible ranges of
      sentences and fines possible; and (6) that the court is not bound
      by the terms of the agreement unless the court accepts the
      agreement. This Court will evaluate the adequacy of the plea
      colloquy and the voluntariness of the resulting plea by examining
      the totality of the circumstances surrounding the entry of that
      plea.
Id. (citations omitted); see also Pa.R.Crim.P. 590. “Once the defendant has

entered a guilty plea, it is presumed that he was aware of what he was doing,

and the burden of proving involuntariness is upon him.” Commonwealth v.

Willis, 68 A.3d 997, 1002 (Pa. Super. 2013) (citation and internal quotation

marks omitted). “The law does not require that the defendant be pleased with

the outcome of his decision to enter a plea of guilty: All that is required is

that his decision to plead guilty be knowingly, voluntarily, and intelligently

made.” Id. (citation and brackets omitted). “A person who elects to plead

                                     -4-
J-S56042-20


guilty is bound by the statements he makes in open court while under oath

and he may not later assert grounds for withdrawing the plea which contradict

the statements he made at his plea colloquy.” Commonwealth v. Pier, 182
A.3d 476, 480 (Pa. Super. 2018) (citation omitted).

      In finding that Johnson’s first issue warranted no relief, the PCRA court

stated the following:

      [Johnson] has failed to present any specific evidence which would
      suggest he was incompetent at the time of the plea. Instead, he
      relies on the [PSI] and Mental Health reports prepared prior to his
      sentencing, which indicate that [Johnson] has been diagnosed
      with a personality disorder, paranoid schizophrenia, and mental
      retardation. These reports also state that [Johnson] was taking
      medication for his mental health issues, and that, although he
      struggled with his education, he ultimately earned a high school
      diploma. At the time of sentencing, [Johnson] stated that he was
      not suffering from any mental illness, and that he was satisfied
      with his attorney. He also signed a written guilty colloquy in which
      he confirmed that he understood the proceedings, that counsel
      had explained the case to him, and that he was satisfied with
      counsel. Moreover, trial counsel signed the same colloquy,
      indicating that they had no concerns about [Johnson’s]
      competency despite the information contained in the presentence
      reports. Because the mere existence of mental illness is not
      sufficient to show incompetency, and [Johnson] has offered no
      further evidence to support his claim, he has failed to meet his
      burden.

PCRA Court Opinion, 7/2/20, at 5.

      We agree with this analysis and conclude that the PCRA court did not

abuse its discretion in finding that Johnson’s claim did not raise a genuine

issue of material fact requiring an evidentiary hearing. First, at the June 21,

2016 guilty plea hearing, Johnson did not raise any issues about being




                                     -5-
J-S56042-20


incompetent or unable to comprehend the consequences of pleading guilty.

Indeed, Johnson confirmed as much on the record.

      THE COURT: How far did you go in school?

      MR. JOHNSON: Twelfth.

      THE COURT: Read, write, understand English?

      MR. JOHNSON: Yes.

      THE COURT: Are you under the influence of drug[s] or alcohol
      today?

      MR. JOHNSON: No.

      THE COURT: Suffering from any mental illness today?

      MR. JOHNSON: No.

N.T., 6/21/16, at 6-7. Johnson also completed a written guilty plea colloquy

confirming that he understood the plea that it was knowing, intelligent and

voluntary.

      As a result, Johnson’s claim that his intellectual limitations prevented

him from entering a valid plea is belied by his statements in the guilty plea

colloquies—both written and oral—that he understood the consequences of his

guilty plea. The PSI related that he was diagnosed as mildly mentally retarded

in the first grade and that he was placed in special education classes. Johnson

did, however, go on to eventually earn his high school diploma. Beyond the

information in the PSI, Johnson provided no further evidence in his amended

petition tending to show that he was mentally incompetent or incapable of




                                     -6-
J-S56042-20


understanding the nature of his plea, which, as noted above, he told the trial

court he understood.

      The same holds true for his mental health diagnoses. Johnson avowed

on the record that he did not have a mental illness that would impede his

ability to comprehend his plea, nor that he was under the influence of any

medication. Johnson is bound by these statements and cannot now assert

grounds for attacking his plea that contradict his statement.             See

Commonwealth v. Willis, 68 A.3d 997, 1009 (Pa. Super. 2013) (citation

omitted).

      Moreover, “[t]he fact that a defendant has experienced mental illness in

the past does not per se render him incompetent to stand trial.”

Commonwealth v. Santiago, 855 A.2d 682, 697 (Pa. 2004). The same is

true of prescribed medication: without evidence that the medication affected

the defendant’s ability to comprehend, mere use of the medication will not

render a plea involuntary or unknowing. See Willis, supra (finding “the mere

fact Appellant was taking prescribed psychotropic medication at the time of

his plea does not, of itself, result in the conclusion he was unable to enter a

knowing, voluntary, and intelligent guilty plea.”). Here, Johnson relies solely

on the PSI to contend that he was incompetent to plead guilty because he was

diagnosed with personality disorder and paranoid type schizophrenia and

prescribed medication. However, this contention, without more, is insufficient

to raise a genuine issue of material fact requiring an evidentiary hearing, and


                                     -7-
J-S56042-20


Johnson provided no evidence in his amended petition tending to contradict

his representation at the plea hearing that he understood the plea. Thus, his

first claim lacks merit.

                                      II.

      Next, Johnson’s claims that the PCRA court erred in finding that plea

counsel was not ineffective for having Johnson plead guilty rather than

requesting a competency hearing similarly lacks merit.

      “Allegations that counsel misadvised a criminal defendant in the plea

process are properly determined under the ineffectiveness of counsel

subsection of the PCRA [ (42 Pa.C.S. § 9543(a)(2)(ii)), ] not the subsection

specifically governing guilty pleas [ (42 Pa.C.S. § 9543(a)(2)(iii)) ].”

Commonwealth v. Lynch, 820 A.2d 728, 730 n.2 (Pa. Super. 2003). We

observe the following with respect to ineffective-assistance-of-counsel claims.

      The law presumes counsel has rendered effective assistance. In
      general, to prevail on a claim of ineffective assistance of counsel,
      a petitioner must show, by a preponderance of the evidence,
      ineffective assistance of counsel which, in the circumstances of
      the particular case, so undermined the truth-determining process
      that no reliable adjudication of guilt or innocence could have taken
      place.

      The petitioner must demonstrate: (1) the underlying claim has
      arguable merit; (2) counsel lacked a reasonable strategic basis for
      his action or inaction; and (3) but for the errors and omissions of
      counsel, there is a reasonable probability that the outcome of the
      proceedings would have been different. The petitioner bears the
      burden of proving all three prongs of the test.

Commonwealth v. Postie, 200 A.3d 1015, 1022-23 (Pa. Super. 2018) (en

banc) (citations, footnote and quotation marks omitted).        Since Johnson

                                     -8-
J-S56042-20


entered into a guilty plea, we keep in mind that “[i]n the context of a plea, a

claim of ineffectiveness may provide relief only if the alleged ineffectiveness

caused an involuntary or unknowing plea.” Commonwealth v. Orlando, 156
A.3d 1274, 1281 (Pa. Super. 2017) (citation omitted).

      As we discussed above, Johnson’s underlying claim—that the PSI raised

concerns about his competency that should have prevented the entry of his

plea—lacks arguable merit. That Johnson was diagnosed with a mental illness

did not, as he suggests, require plea counsel to request a competency hearing,

and that plea counsel was ineffective for failing to do so.    See Santiago,

supra (rejecting claim that trial counsel should be deemed ineffective for not

requesting competency hearing because defendant had been diagnosed with

a mental illness).   The record indicates that Johnson’s plea was entered

knowingly, voluntarily and intelligently, and he is bound by the statements

that he made in open court attesting that he understood the plea and was not

under the influence of any medication. See Commonwealth v. Pollard, 832
A.2d 517, 523 (Pa. Super. 2003) (“The longstanding rule of Pennsylvania law

is that a defendant may not challenge his guilty plea by asserting that he lied

while under oath, even if he avers that counsel induced the lies.”) (citation

omitted).

      As we noted in the first issue, Johnson relied solely on the information

in the PSI; he provided no further information about his intellectual capacity

or mental health to support his contention that he was incompetent to stand


                                     -9-
J-S56042-20


trial and, therefore, enter a knowing, voluntary and intelligent guilty plea. The

information in the PSI, without more, was not enough to render any plea he

entered involuntary, and Johnson has not pointed us to any case law on the

contrary.   Accordingly, we hold that the PCRA court correctly rejected his

ineffective assistance of trial claim without hearing.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/20




                                     - 10 -